Decided that where a defendant is required to swear to the truth of hrs answer, or at least to his belief of its truth, he cannot set up two distinct defences therein which are so inconsistent with each other that if the matters constituting one' defence are truly stated, the matters upon which the other defence is attempted to be based must necessarily be untrue in point of fact. But that the defendant may deny the facts upon which the complainant’s title to relief is founded, and at the same time set up in his answer any other matters which are not wholly inconsistent with such denial; as a distinct or separate defence to the claim for the relief made by the bill, or to some part thereof.
That in-an answer to a bill filed by a wife against her hus-J ° band f°r a’ separation because of cruel treatment, the defendant may set Up the improper conduct of the complainant as a defence to the suit, by way of recrimination; although he has in the same answer denied every allegation of cruelty, ill-treatment, and misconduct on his part charged in the bill of complaint.
Order appealed from reversed, and all; the exceptions to the answer disallowed. Costs to abide the event.